DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Claim recites a method step “receiving” which renders the claim indefinite. There is insufficient antecedent basis for the claimed subject matter being a method. Claim 1 recites “a mobility cane” and structural elements thereof, not the use or provision thereof. Additionally, the claim is unclear what element is receiving the sensor information: sensor module or the circuit module are both potentially capable of receiving such information. For the purposes of examination, any device that is capable of connection to a smart phone will be considered sufficient to meet the limitations of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 9, 11-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada in US Patent 5588735.
Regarding Claim 1, Harada teaches a mobility cane for the visually impaired, comprising: a handle (9) housing a circuit module (23), a sensor module (28/29), and a power source (3), the circuit module configured to receive sensor information from the sensor module; a shaft body (1a) removeably secured to the handle, the shaft body capable of housing at least one light source (6), the circuit module configured to illuminate the at least one light source with a lighting pattern based upon the received sensor information; and a base tip module comprising a removably secured base tip (37), at least one reflective surface (8), the base tip module being removeably secured to the shaft body.
Regarding Claim 2, Harada teaches that the sensor module comprises an ambient light detector.
Regarding Claim 3, Harada teaches that the sensor module comprises at least one of a photodiode, location sensor, GPS receiver, accelerometer, 
Regarding Claim 5, Harada teaches that the at least one light source comprises a light bulb (a “white light”), an organic light emitting diode (OLED), a quantum-dot light emitting diode (QLED), a carbon-dot light emitting diode (CLED), an LED or any combinations thereof.
Regarding Claim 8, Harada teaches that the shaft body houses a reflecting strip (8).
Regarding Claim 9, Harada teaches that the reflecting strip comprises a light tube (the bulb 6 is situated within a tube 8).
Regarding Claim 11, Harada teaches that the shaft body is translucent, opaque, transparent, partially translucent, patterned, textured, punctured (the shaft body is punctured at 1b), or any combinations thereof.
Regarding Claim 12, Harada teaches that the shaft body is configured to telescope or be collapsible (as at 1b).
Regarding Claim 13, Harada teaches that the lighting pattern is customizable for individual users and for specific user environments (see Column 5, lines 33-49).
Regarding Claim 14, Harada teaches that the shaft body has a perimeter shape of a square, cylindrical (see Fig. 13), rectangular, pentagon, hexagon, octagon shape, or any combinations thereof.
Regarding Claim 15, Harada teaches that the base tip is configured to allow replacement tips (the rubber foot 37 is “mounted” to the lower end).
Regarding Claim 16, Harada teaches that the handle further comprises at least one of a grip, an on/off switch (26), a connection port, a vibration motor, and a speaker.
Regarding Claim 17, Harada teaches that the base tip comprises a tapping tip (the tip 37 can be used to tap) or a sweeping tip.
Regarding Claim 19, Harada teaches that lighting pattern comprises a red and white colored alert (see Column 5, lines 33-49).
Regarding Claim 20, Harada teaches that the lighting pattern comprises a higher visibility pattern for bright ambient environments and a lower visibility pattern for dim ambient environments (the brightness sensor is used to adjust the lighting pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to Claim 1 above in view of Eshelman et al. in US Patent 6774795. Harada is silent on the use of a phone to communicate with the device. Eshelman teaches a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to Claim 1 above in view of Willis in US Publication 2006/0254632. Harada is silent on the use of an elastic wire. Willis teaches a mobility cane including an elastic wire (28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harada by using a collapsible shaft as taught by Willis including an elastic wire in order to fold the device into a more compact size.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to Claim 1 above in view of Hall et al. in US Patent 5331990. Harada is silent on the use of an LED for the light source or a rechargeable battery. Hall teaches a mobility cane including an LED light source (56) and a rechargeable battery (52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harada by using an LED light source as taught by Hall in order to conserve battery power and to use rechargeable batteries as taught by Hall in order to reduce waste.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harada as applied to Claim 1 in view of Hopkins in US Patent 7267281. Harada is silent on the material used for the shaft body. Hopkins teaches a mobility cane including a shaft body (20) wherein the shaft body comprises polymer composites that have glass fibers (“fiberglass”). It would have been obvious to one of ordinary skill in the art before the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caustin et al., Benjamin, JR. et al., Pede, Hood, Kim et al., Martinez, Phillips, and Hubachek teach illuminated mobility canes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636